                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO MCWOODSON,                                  Case No. 18-cv-06933-SK
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE WHY THE
                                   9              v.                                         CASE SHOULD NOT BE DISMISSED
                                                                                             FOR FAILURE TO PROSECUTE
                                  10     NANCY A. BERRYHILL,
                                  11                     Defendant.                          Regarding Docket No. 5
                                  12           On November 15, 2018, Plaintiff filed a complaint appealing the denial of social security
Northern District of California
 United States District Court




                                  13   benefits. Defendant filed an answer on April 15, 2019. Pursuant to the Scheduling Order filed on
                                  14   November 20, 2018, Plaintiff’s motion for summary judgment as due within twenty-eight days of

                                  15   Defendant’s answer. (Dkt. 5.) This deadline has long since passed. To date, Plaintiff has not yet

                                  16   filed a motion for summary judgment. Accordingly, Plaintiff is HEREBY ORDERED TO SHOW

                                  17   CAUSE why this case should not be dismissed for failure to prosecute. Plaintiff shall file a

                                  18   written response to this Order to Show Cause by no later than August 30, 2019. If Plaintiff

                                  19   intends to file a motion for summary judgment, he must show good cause for his failure to comply

                                  20   with the Order in this case. Plaintiff is admonished that if he fails to file a response to this Order

                                  21   to Show Cause by August 30, 2019, the Court will dismiss this case without prejudice without

                                  22   further notice to Plaintiff.

                                  23           IT IS SO ORDERED.

                                  24   Dated: August 14, 2019

                                  25                                                     ______________________________________
                                                                                         SALLIE KIM
                                  26                                                     United States Magistrate Judge

                                  27

                                  28
